Title: To Thomas Jefferson from Theodorick Bland, 29 January 1781
From: Bland, Theodorick
To: Jefferson, Thomas



Dr. Sr.
[Philad]elphia Jany 29th. 1781

A French officer of the name of Dubuisson a Colonel in our Army and formerly aid to the Baron Du Kalb who was wounded in the Action near Cambden and taken Prisoner, has requested me to enclose the Contents of this to Your Excellency, which will fully explain his desire. Your Excellency, will be pleased to do in the affair, what you think Justice, Humanity and Policy dictate, and will be so obliging as to give as speedy an answer as circumstances will permit. I have the Honor to be Yr. Excelly’s most obedt. & very H: Servt,

Theok. Bland

 